
	

113 HR 2749 IH: Veterans Education Transparency Act
U.S. House of Representatives
2013-07-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2749
		IN THE HOUSE OF REPRESENTATIVES
		
			July 19, 2013
			Mr. Larsen of
			 Washington (for himself and Mr. Young of
			 Alaska) introduced the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to direct the
		  Secretary of Veterans Affairs to make certain records available to educational
		  institutions where veterans or persons receiving educational assistance under
		  the laws administered by the Secretary are enrolled, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Veterans Education Transparency
			 Act.
		2.Availability of
			 Department of Veterans Affairs records to educational institutions in which
			 veterans or persons receiving educational assistance under the laws
			 administered by the Secretary of Veterans Affairs are enrolled
			(a)In
			 generalSubchapter II of
			 chapter 36 of title 38, United States Code, is amended by adding at the end the
			 following new section:
				
					3699.Availability
				of records to educational institutionsThe Secretary shall provide to any veteran
				or person who receives educational assistance under the laws administered by
				the Secretary the option of making the veteran’s or person’s relevant records
				maintained by the Secretary, including information about the amount of
				educational assistance to which the veteran or person is entitled, available
				through an Internet website to the educational institution that provides the
				course of education in which the veteran or person is enrolled. The Secretary
				shall take such steps as may be necessary to ensure that—
						(1)an educational
				institution to which such records are made available enters into an agreement
				with the Secretary under which the institution agrees that such records will
				only be made available for the purpose of counseling the veteran or person in
				making decisions related to the veteran’s or person’s education; and
						(2)no unauthorized
				person is given access to any record made available to an educational
				institution under this section, including by requiring the use of passwords and
				other appropriate mechanisms for restricting access to the records by
				unauthorized
				persons.
						.
			(b)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by adding at the end of the items relating to such subchapter the
			 following new item:
				
					
						3699. Availability of records to
				educational
				institutions.
					
					.
			
